Opinion by
White, P. J.
§ 563. Appeal bond in justice’s court; approval of. Appellant appealed from a judgment of a justice of the peace to the county court, where the appeal was dismissed because it did not appear that the appeal bond had been approved by the justice. The bond, though not appearing to have been approved, was marked filed by the justice. Held, the bond having been marked filed by the justice, and appearing in the record as an appeal bond, it will be presumed that it was approved by him, and the court erred in dismissing the appeal. [McLane v. Russell, 29 Tex. 128.]
Eeversed and remanded.